department of the treasury internal_revenue_service washington d c i tax_exempt_and_government_entities_division date may f sec_2001 contact person will chapman identification_number telephone number to bx ull nés dear sir or madam this letter responds to x's request dated date for rulings pertaining to the proper treatment of charitable organization's establishing a for-profit subsidiary under sec_501 and sec_511 through of the internal_revenue_code facts x is a tax-exempt_organization under sec_501 of the internal_revenue_code x promotes economic development in a metropolitan area through the use of such programs as the small_business administration's loan programs and other similar activities currently x's primary source of revenue is derived from the origination and servicing of a portfolio of loans x has established y which is a wholly owned for-profit subsidiary to serve as the sole general_partner of z a limited_partnership z intends to operate a venture capital fund which will make investments in small businesses located primarily in the part of the state in which x operates the fund's purpose is twofold a providing a satisfactory rate of return to the fund's investors and b promoting economic development in the area through the growth of smaller entrepreneurial companies not typically serviced by other financing sources x has purchased all the outstanding_stock of y and elects ail the members of its board_of directors limited_partnership interests in z will be marketed to interested investors y is a separate legal entity with its own board_of directors officers and staff no more than three of the seven members of its board_of directors are also members of x's board_of directors x will have no involvement in the daily operations of the subsidiary both organizations will maintain separate_accounting and corporate records y will receive its ongoing funding from its share of the profits of z and from fees for the management services it will provide to z in turn it will pay dividends to the x based on its percent stockholding in y aye y will pay x for the services of some x employees on the basis of their prorated salary with x as the sole general_partner in z y will have the responsibility to evaluate investment opportunities and will make all investment distribution and valuation decisions y will maintain a close working relationship with x this will include renting office space at fair_market_value x represents that any rental income derived by x from y will be includable as an item_of_gross_income pursuant to the allocation provisions of sec_512 of the code y will also purchase certain administrative and professional services at fair_market_value from x as well as sharing investment leads x will treat these fees as income from unrelated business x and y may also co-invest in companies x represents that its transactions with y will only produce an insubstantial return when compared with x's total financial receipts and will be strictly incidental to x's tax-exempt functions the formation of y was designed to limit liability for legal claims to the assets of each organization and to isolate exempt_activities from activities that may be unrelated at the same time x desires to maintain sufficient control_over y to assure that z's investment funds are used to promote economic development in the area in a manner consistent with x's exempt purposes x also represents that its investment in the stock of y is not debt financed property within the meaning of sec_514 of the code rulings requested x requests rulings that the organization and operation of y and the receipt of dividends on its stock in y will not affect its tax-exempt status under sec_501 c of the code and will not give rise to private_inurement or private benefit or to unrelated_business_taxable_income under sec_511 through of the code law sec_501 of the code provides for the exemption from federal_income_tax of organizations which are organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization must be both organized and operated exclusively for one or more of the purposes specified in sec_501 of the code in order to be exempt as an organization described in such section sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it is engaged primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -i d ii of the regulations states that an organization is not organized of f7 or operated for one or more exempt purposes unless it serves a public rather than a private interest accordingly it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator shareholders or persons controlled directly or indirectly by such private interests sec_511 a of the code imposes a tax upon the unrelated_business_taxable_income of organizations exempt from federal_income_tax sec_512 of the code excludes among other items all dividends and interest payments from the computation of an exempt organization's unrelated_business_taxable_income sec_512 of the code excludes from the computation of unrelated_business_taxable_income all dividends interest payments_with_respect_to_securities_loans as defined in sec_512 of the code and annuities and all deductions directly connected with such income sec_512 of the code generally excludes all gains or losses from the disposition of property from the computation of unrelated_business_taxable_income sec_512 of the code provides that notwithstanding subparagraphs b or of sec_512 of the code interest rents and royalties derived from a controlled organization within the meaning of sec_368 of the code shall be included in gross_income in a ratio determined according to that section in 319_us_436 the court held that for federal_income_tax purposes a parent_corporation and its subsidiary are separate taxable entities so long as the purposes for which the subsidiary is incorporated are the equivalent of business activities or the subsidiary subsequently carries on business activities unless the subsidiary is a sham or acts as a mere agent of the parent in britt v united_states 431_f2d_234 th circuit the court emphasized that where a corporation is organized with the bona_fide intention that it will have some real and substantial business function its existence may not generally be disregarded for tax purposes however where the parent_corporation so controls the affairs of the subsidiary that it is merely an instrumentality of the parent the corporate entity of the subsidiary may be disregarded analysis the activities of a separately incorporated subsidiary cannot ordinarily be attributed to its parent organization unless the facts provide clear_and_convincing evidence that the subsidiary is in reality an arm agent or integral part of the parent the facts set forth in this request indicate that the subsidiary is organized for a bona_fide business_purpose and is managed by an independent board_of directors therefore the commercial activities of the subsidiary are not 02d attributable to the parent for purposes of determining its tax-exempt status y has a separate corporate existence and business_purpose and conducts its activities independently from x furthermore the facts indicate that x does not actively participate in the day-to-day management of y therefore y is not a mere instrumentality of the x and its corporate existence is not disregarded for federal_income_tax purposes sec_512 of the code generally excludes from unrelated_business_taxable_income all income received from dividends as established above the investment in y's stock by x will be a passive investment in a separately operated and managed corporation therefore x's investment organization and operation of y will not give rise to unrelated_business_taxable_income in addition there are no facts indicating that y's operations will improperly benefit private shareholders or individuals of x or other private interests the integral_part_doctrine provides a means by which organizations may qualify for exemption vicariously through related_organizations as long as they are engaged in activities which would be exempt if the related_organizations engaged in them and as long as those activities are furthering the exempt purposes of the related_organizations gesinger health plan v comm'r f 2d 3rd cir the provision of management services to a for-profit organization is not an exempt activity any fee derived from the provision of such services is unrelated_business_income x controls y within the meaning of sec_512 x owns more than fifty percent of y's stock therefore rents derived from y shall be included in x's gross_income in a ratio determined according to that section accordingly we rule as follows conclusion the organization and operation of y and the receipt of dividends on its stock in y will not affect x's tax-exempt status under sec_501 of the code the organization and operation of y will not give rise to unrelated_business_taxable_income to x under sec_511 through of the code except for rents from y as provided in sec_512 and the provision of management and other services to y for a fee any rental income derived from x from y will be includable as an item_of_gross_income pursuant to the allocation provisions of sec_512 of the code if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sined terrell manager exempt_organizations m berkovsky technica group rsa
